Citation Nr: 0718086	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for PTSD, 
assigning a 50 percent evaluation effective September 22, 
2003.  


FINDING OF FACT

The veteran's PTSD results in symptoms approximating total 
social and occupational impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent auditory hallucinations; gross inappropriate 
behavior; and being in persistent danger of hurting self or 
others.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2006).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  Decision

The record reflects that the veteran had active service from 
September 1968 to September 1971, during which time he served 
in Vietnam from November 1969 to November 1970.  During his 
tour in Vietnam, his Military Occupational Specialty was 
clerk/typist.  On a November 2003 VA examination report, the 
veteran stated that his activities were a mixture of guard 
duty, office work, and going on patrols.  He reported that on 
his first night in Ben Hua, the compound received heavy enemy 
fire and he had to run for the bunkers to protect himself.  
He indicated that after that night he was "never the same."  
He further noted that during his time in Ben Hua, this 
continued at least once a week, and he saw others injured 
during these attacks.  In a March 2004 rating decision, 
service connection was granted for PTSD with an evaluation of 
50 percent, effective September 22, 2003.  

The veteran now contends that his service-connected PTSD is 
entitled to a rating higher than 50 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet.  
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App.  
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was  
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

The veteran is currently rated 50 percent disabled under the 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9411 (2006).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain  
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006). 

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal  ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 100 
percent rating for PTSD. 

A November 2003 VA examination report shows that the veteran 
reported that on return from Vietnam in 1970, he was referred 
to the Mental Health Center by his superior officer because 
he was extremely nervous, jumpy, and unable to concentrate.  
The examiner noted that the service medical records showed a 
prescription for Mellaril, which was a powerful medication.  
The examiner also noted that the veteran had olfactory 
hallucinations reported in March 1971, and was worked up for 
temporal lobe seizures, but the workup was negative.  The 
examiner found that the olfactory hallucinations were 
probably related to PTSD, which at that time was not yet a 
diagnosis.  The veteran reported that in 1974, he was 
hospitalized at a private hospital after attempting suicide, 
and showed the examiner the scars on his wrist.  He indicated 
that following this suicide attempt and recovery from that he 
tried to go to school again but could not finish because of 
poor concentration and depression.  He reportedly got married 
in 1979 and described his relationship with his wife and four 
children as "rocky."  He stated that he had a difficult 
time showing affection to them and felt distant and that this 
had disrupted the relationships.  He began to work for the 
City of Albuquerque in animal control, euthanizing animals, 
which he indicated increased his symptoms of depression and 
PTSD, and eventually obtained another type of job.  He 
retired in 1998, but later returned to work, indicating that 
he was bored.  He currently worked maintenance jobs.

On evaluation of the veteran's medical, occupational, and 
social history over the past years, the examiner found that 
the veteran reported symptoms consistent with dysthymia and 
PTSD, which he had lived with for a long time.  The examiner 
found that he did not appear to be in acute distress, 
although he had chronic unhappy relationships and chronic 
dysthymia.  He had not lost time from work for any reason 
over the past year.  Socially, he was quite impaired because 
of avoidance and social estrangement due to PTSD.  

On mental status examination, the veteran had many 
hyperarousal symptoms, including pervasive anxiety, sleep 
disturbances, irritability, and heightened startle response.  
He displayed avoidance symptoms with efforts to avoid 
thoughts, feelings, or conversations associated with his time 
in Vietnam; a marked feeling of detachment from others; and a 
clear restricted range of affect, demonstrated by his 
inability to have and show loving feels even toward his 
family members.  Also included among his arousal symptoms was 
extreme difficulty with concentration, which had lasted for 
many years and caused clinically significant distress and 
impairment, especially in social and family functioning.  He 
was able to communicate clearly with the examiner and did not 
seem to be suffering from disordered thought.  He currently 
denied suicidal or homicidal thoughts; he was able to 
maintain personal hygiene and other basic activities of daily 
living; and he was oriented times three.  His concentration 
was quite poor, which the examiner found could lead to 
difficulties in education, which he had experienced.  He had 
what he called "close calls" in terms of panic attacks; he 
stated that he became extremely anxious but had never felt 
like he was going to die due to the anxiety.  He was 
depressed and had problems with sleep, typically sleeping 
three to four hours a night.  The Axis I diagnosis was PTSD, 
chronic.  The GAF score was 49.

A February 2005 VA examination notes that the veteran was 
referred for follow-up of PTSD.  The veteran reportedly was 
working 20 hours a week as a custodian at a local elementary 
school, where he had been since his last examination.  He 
indicated that he was able to do his work alone and thus did 
not get into confrontations with other people.  He reported a 
continued troubled and inflicted relationship with all 
members of his family, and persistent symptoms of increased 
arousal.  Especially troubling were his insomnia, 
irritability, and outbursts of anger.  He reported several 
incidents of "road rage" during the past several months.  
He denied acts of violence and reported that these were 
primarily verbal altercations.  He stated that if confronted 
either at work or in public, he became verbally aggressive.  

Testing results showed that the veteran endorsed symptoms 
such as being unable to relax, heart pounding and racing, and 
feeling terrified and nervous.  The examiner's impression was 
that the veteran continued to work and be in a significant 
relationship with his family, although this relationship was 
poor.  He continued to function minimally within his family 
and hold down a part-time job.  His GAF score was 45.  The 
veteran was found to have serious symptoms of PTSD and 
depression, and serious impairment in his social functioning 
in that he had no friends and was unable to maintain a 
healthy relationship with his family.  He was able to perform 
at a job, but that job was part time and allowed him to have 
minimal contact with people of authority.

An April 2006 VA re-evaluation for PTSD notes that the 
veteran had attempted suicide multiple times, wrecking his 
car on two occasions, and slitting his wrist.  Presently, he 
was found to have serious symptoms.  The examiner noted that 
during the interview, when there was a noise in the hall 
outside the door, he jumped out of the chair and 
automatically took a crouched fighting position.  He 
reportedly was embarrassed afterwards and it took the 
examiner a while to reassure him.  He reported that he 
sometimes "heard" gunshots and helicopters, especially at 
night, and had suffered severe "road rage" on several 
occasions, going after cars that had cut in front of him.  He 
had no leisure pursuits, stating that he was too depressed.  
He had, as noted earlier, tried to kill himself in auto 
accidents and by slashing his wrists and had many fights with 
other people in bars.  He had no friends except for his 
family and worked part-time, then went home to "just sit."  

Examination revealed obvious slowing of his thought 
processes, despite the fact that his IQ was way above 
average.  He had hallucinations of hearing helicopters and 
gunshots, and kept a baseball bat in every room of the house 
"in case someone comes for my family."  He made good eye 
contact after the first 10 minutes of the interview; 
initially he was very withdrawn and not at all interactive.  
He was neat and clean, but very casually dressed.  He was 
oriented to time, place, and person, and had some problems 
with long-term memory.  The examiner could not elicit any 
obsessive or ritualistic behavior and his rate and flow of 
speech was slow, but lacked any irrelevancies, illogicities, 
or obscurities.  He had panic attacks, which could happen at 
almost any time, and when he was triggered, he indicated that 
he could never tell what he was going to do.  He had received 
several tickets for "road rage" when someone cut in on him 
and he "lost it."  

The examiner found that he looked depressed and anorexic, and 
was insomnic and anhedonic.  He had severe impulse control 
and sleep impairment; he never slept more than three or four 
hours a night, spending most of this time patrolling the 
house.  The examiner found that he had a generalized 
disillusionment and demoralization and was really rather 
profoundly depressed.  He had marked heightened physiological 
arousal and when he was talking during the interview, turned 
bright red and without realizing it, made fists of his hands 
and held on to the arms of the chair as hard as he could.  
His GAF score was 50.

VA medical records dated from May 2006 to July 2006 show 
continued treatment for PTSD.  A June 14, 2006 VA psychiatric 
record notes that the veteran had been followed for passive 
suicidal ideation and depression.  The veteran stated that he 
would kill himself except for his children.  A July 2006 VA 
psychiatric record shows the veteran claimed no suicidal 
ideation since the previous week.  He admitted he was 
thinking about a way to end his life but presently wanted to 
live.  On mental status examination, he was casually dressed 
and well-groomed.  His mood was improved, affect congruent, 
and thought-processes were linear.  His GAF score was 42.

The Board recognizes that the veteran's PTSD does not result 
in symptoms consistent with all the criteria for a disability 
rating of 100 percent as set forth in Diagnostic Code 9411.  
His disability, however, as described in the VA examinations, 
more nearly approximates the symptoms contemplated by the 100 
percent rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
9411.  

Specifically, he has audio hallucinations of hearing 
helicopters and gunshots and findings of olfactory 
hallucinations as far back as in service, which a September 
2003 VA examiner determined to be hallucinations related to 
PTSD.  He has persistent symptoms of suicidal ideation, 
including multiple suicide attempts.  He has slowed speech 
and thought-processes, some problems with long-term memory, 
severe impulse control, and a history of angry outbursts, 
specifically incidents of "road rage," where he would 
follow cars that had cut him off.  He also has some history 
of physical violence toward others, getting into multiple 
fights in bars.  

Significantly, the veteran's PTSD symptoms also have 
adversely impacted him socially to the extent that he has no 
friends or hobbies and a strained relationship with his wife 
and children.  Additionally, he has severe occupational 
impairment, shown by his ability to only work part-time in a 
setting with little interaction with people.  His GAF scores 
range from 42 to 50 is further indicative of serious symptoms 
or serious impairment in social and occupational functioning, 
including inability to keep a job.  

Thus, although his PTSD may not be manifested by each of the 
symptoms recited in the criteria for a 100 percent rating 
under DC 9411, the Board finds the manifestations of the 
veteran's disability which support a 100 percent disability 
under the new criteria to be more significant and to have a 
greater impact on his ability to function than those which do 
not meet the criteria for a 100 percent evaluation.  
Consequently, the Board finds that he more nearly 
approximates that criteria in that his PTSD has been shown to 
result in total social and occupational impairment.  See 38 
C.F.R. § 4.7; see also Mauerhan, supra.  

In closing, the Board notes that consideration has been given 
as to whether the veteran is entitled to a "staged" rating 
for his service-connected disorder as prescribed by the Court 
in Fenderson.  In light of the evidence discussed in detail 
above, the Board finds that his PTSD has resulted in symptoms 
that more closely approximated total social and occupational 
impairment throughout the entire period of this appeal.  
Thus, an increased evaluation of 100 percent is granted 
throughout the entire course of this appeal.


ORDER

An initial evaluation of 100 percent for the service-
connected post-traumatic stress disorder (PTSD) is granted, 
subject to the regulations applicable to the payment of 
monetary awards.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


